department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x company name y name of scholarship program y number of employees dear we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y your purpose is to receive contributions donations and gifts to be used exclusively for the promotion encouragement and support of charitable scientific educational cultural and civic purposes the purpose of y is to grant scholarships to certain deserving applicants who are eligible to attend a post-graduate school at a college or university you indicate that applicants will be considered eligible to receive grants of scholarship under y only if all of the following conditions are satisfied on the dates specified in each case on the date application date the application is delivered to the selection committee committee a natural or adoptive parent stepparent or legal guardian of the applicant must be a full time employee of x with one or more years_of_service but the employee may not be a member of a collective bargaining unit representing employees of x unless x and such collective bargaining unit shall separately have agreed that applicants who are sons and daughters of such employees in such collective bargaining unit are eligible to compete for scholarships in y sons and daughters of officers of x are not eligible to receive grants of scholarship under y on the application date the applicant must be eligible for admission to the qualifying institution to which application has been made on the registration date at the qualifying institution at which the applicant has made application the applicant must be admitted thereto and must not have been awarded a post-graduate degree from a qualifying institution on the application date the applicant shall not be older than thirty years plus such number of years as he shall have spent in the military service of the united_states for the purpose of determining exceptions to the age eligibility conditions the committee in its discretion may accept other service involving significant personal and or monetary sacrifice in lieu of military service to the united_states applicants will complete an application form that includes a the applicant’s personal information such as name address and birth date b information about the parent step-parent or guardian employed by x c an explanation of the student’s academic objective’s and or career goals and d a description of other relevant matters the committee should consider such as community service and other extracurricular activities additional supporting documentation including a transcripts from the student’s undergraduate institution b documentation showing acceptance to a graduate program and c letters of recommendation will be requested y is calculated to identify and select the most exemplary applicants based on past academic performances extracurricular activities performances on ability and aptitude tests recommendations from instructors or other individuals not related to the applicant and considering good citizenship and character the process does not consider any particular individual or class of individuals the recipients are selected by an independent committee and children of x’s officers are not eligible also relatives of members of the selection committee or substantial contributors are not eligible for scholarships under y currently there are approximately y employees of x which allows for a potentially large pool of eligible applicant's the rules regarding selection of applicants are as follows applicants shall be eligible irrespective of sex race color religion or ethnic or national origin selection of applicants to receive scholarships under x shall be based solely upon standards which shall be objective insofar as practicable but which in any event shall be completely unrelated to any position held by the applicant’s parent with x criteria to be considered in selecting scholarship recipients shall include but not be limited to academic performance extracurricular activities performance on ability and aptitude tests recommendations from instructors or other individuals not related to the applicant and conclusions with respect to motivation and character drawn from personal interviews itis a specific purpose of y to enable scholarship recipients to pursue educational objectives of their own choosing and for their personal benefit without commitment or obligation to x of any kind present or future on the part of either the applicant or a parent and irrespective of whether the course of study which any applicant seeks to pursue will benefit x y may not be used to recruit employees or induce employees to continue in the employment of x or otherwise to take or not take any_action for or in respect of x scholarship grants under y may not be withdrawn nor may any renewable grant not be renewed for any reason relating to the employment or non-employment with x of the parent of a scholarship recipient subsequent to the application date also the number of scholarship recipients selected by the committee in any year shall not exceed a percent of the number of x employees’ children who are eligible are applicants for such scholarships and are considered by the committee in selecting the recipients of scholarships in that year or b percent of the number of employees’ children that can be shown to have been eligible for such scholarships irrespective of whether they submitted applications in that year the selection committee does not necessarily use a formal ranking procedure the members of the selection committee review all the applicant information discuss the relative merits of the various applicants considering the criteria noted above and jointly select the scholarship recipients the selection committee members use their experience and judgment to ensure a non-biased objective result the number of new scholarships to be granted in each year shall be determined by your trustees and the trustees shall inform the committee of the number and dollar amount of each the number and amount of grants is fixed each year by the trustees and the selection committee then makes binding recommendations for the fixed number of awardees grants will be awarded solely in the order recommended by the selection committee once the trustees have determined the number and amounts of the scholarships and the selection committee has made its recommendations of those to whom scholarships will be given that no one has the authority to increase the number of grants to be awarded your selection committee shall be made up of three members who shall be chosen by your trustees but no one shall be a member of the committee who shall a be your trustee b be a current or former director officer_or_employee of x or c own more than one percent of the outstanding voting_stock of x the committee may act by a majority of its members in attendance at a meeting duly called and noticed and a quorum at any such meeting shall be three members the committee shall have full discretion subject_to the terms and conditions of the instrument establishing y both to establish criteria for selecting applicants for new scholarships and to establish performance standards for renewing scholarships in successive years such discretion shall include the right to change such criteria and standards your trustees shall have the power from time to time to remove or replace the members of the committee or increase or decrease their number but no scholarship awarded by the committee shall be invalidated by such action the selection committee is composed of responsible community and business leaders who have some experience and interest in education each committee member is totally independent of you and x and is tasked with the responsibility to make independent unbiased decisions in the selection process only responsible men and women of high integrity and independence are chosen for the selection committee the committee members are approved by your trustees who are responsible for ensuring that the committee members act without bias in their selections procedures for the confirmation of the terms and conditions of the scholarship are applications are completed and submitted to you applications are reviewed for eligibility and completeness and submitted to the selection committee the selection committee has full discretion for selecting applicants to receive the scholarship the recipients are notified of their scholarship award and a check is issued by you to the scholarship recipient the scholarship recipient will be required to send you a copy of his her school transcript after the end of each semester to verify continued participation in a graduate school program and ensure eligibility for renewal of the scholarship the scholarship recipient is required to send you a copy of his her receipts for tuition books class fees if misuse of funds is discovered the scholarship recipient may be asked to refund etc the misused scholarship award and may no longer be eligible for future awards other then the verifications listed above there is no follow-up in the event the award recipient leaves or drops out the scholarship is not refunded to you but the recipient is no longer eligible for future scholarships under y in general each scholarship shall be renewable in an amount not smaller than the original amount unadjusted for inflation in each of the two consecutive succeeding years or until the recipient shall have received a graduate degree or otherwise achieved the educational objective specified in his original applications to the committee whichever shall first occur if certain criteria are met you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not it states in the exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the ode this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records lf you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice redacted copy of letter
